Exhibit 10.1

 

LOGO [g717687g0501083715384.jpg]

February 8, 2019

Sanjay Mehta

 

  Re:

Teradyne Offer of Employment

Dear Sanjay,

We are pleased to offer you the regular, full-time position of Vice President
and Chief Financial Officer, reporting to myself, at our North Reading, MA
headquarters. We expect your start date will be April 24, 2019 (“Start Date”).

Cash Compensation

You will be paid on a monthly basis at a rate of $41,667 per month. This
represents an annualized salary of $500,000. You also will be eligible to
participate in our Variable Compensation Plan at a 75% factor. The actual
Variable Compensation payout will be determined after the end of the fiscal year
by Teradyne’s Compensation Committee. For certain salary-dependent benefits
programs such as life insurance and profit sharing, Teradyne will use your
“model compensation” that equals your base salary plus your variable
compensation at target, or $875,000. Your first salary review will be in January
2020. Also, we are pleased to offer you participation in Teradyne’s
discretionary cash profit sharing plan, prorated based on the Start Date.

Equity Compensation

In addition to your cash compensation, you will be eligible to participate in
our Executive Officer Equity Compensation Program. In connection with the
commencement of your employment, Teradyne will grant you a new hire equity award
in the amount of $1,400,000 as follows:

 

  1.

Restricted Stock Unit award consisting of the right to receive shares of
Teradyne common stock equivalent in value to $560,000. The number of restricted
stock unit shares will be determined by dividing $560,000 by the closing price
of Teradyne common stock on the first trading day of the month following your
Start Date (“Grant Date”). This Restricted Stock Unit award will vest in equal
amounts annually over four (4) years, subject to the terms of the Company’s
Restricted Stock Unit Agreement.

 

  2.

Performance-based Restricted Stock Unit awards consisting of the right to
receive shares of Teradyne common stock equivalent in value to $700,000 at
target. The target number of performance-based restricted stock unit shares will
be determined by dividing $700,000 by the closing price of Teradyne common stock
on the Grant Date. The final number of performance-based restricted stock unit
shares earned will be determined by the Compensation Committee upon the
completion of the performance periods of the awards (December 31 of the year
prior to the three-year anniversary of the grant date). These Performance-based
Restricted Stock Unit awards will vest in full on the third anniversary of the
date of grant, subject to the terms of the Company’s Performance-based
Restricted Stock Unit Agreement.

 

1



--------------------------------------------------------------------------------

  3.

Non-qualified Stock Option award consisting of the right to purchase shares of
Teradyne common stock equivalent in value to $140,000 at a strike price equal to
the closing price of Teradyne common stock on the Grant Date. The number of
stock options will be determined based on the fair market value of the options
calculated as of the Grant Date. The stock options will vest in equal amounts
annually over four (4) years and will expire seven years from the date of grant,
subject to the terms of the Company’s Non-qualified Stock Option Agreement.

The equity awards set forth above are subject to approval of the Compensation
Committee, will be made on the Grant Date and will be subject to the terms and
conditions of the Company’s equity agreements and the terms of the 2006 Equity
and Cash Compensation Incentive Plan.

Sign-on Compensation

Teradyne offers you sign-on compensation as follows:

 

  1.

A Restricted Stock Unit award consisting of the right to receive shares of
Teradyne common stock equivalent in value to $1,100,000. The number of
restricted stock unit shares will be determined by dividing $1,100,000 by the
closing price of Teradyne common stock on the Grant Date. This Restricted Stock
Unit award will vest in equal amounts annually over two (2) years, subject to
the terms of the Company’s Restricted Stock Unit Agreement.

 

  2.

A one-time, sign-on cash bonus of $600,000 (“Sign-on Bonus”), subject to all
required taxes and withholdings, to be paid in the amount of $300,000 one
(1) month from your Start Date and $300,000 six (6) months from your Start Date.
The Sign-on Bonus is an unvested wage advance upon receipt that you will earn
50% by remaining employed by Teradyne for one (1) month following your Start
Date and 50% by remaining employed by Teradyne for six (6) months from your
Start Date. If your employment with Teradyne terminates (voluntarily or for
Cause) less than thirteen (13) full months after your Start Date, you agree to
repay one hundred percent (100%) of the Sign-on Bonus. If your employment with
Teradyne terminates (voluntarily or for Cause) at least thirteen (13) months
after the Start Date, but less than twenty-four (24) full months after the Start
Date, you agree to repay the full amount of the Sign-on Bonus, less 8.33% for
each full month of employment completed after the twelfth month of employment.
You agree that these repayment obligations are not reduced by completion of
partial months of employment.

You agree that you will repay the Sign-on Bonus amounts by no later than the
effective date of employment termination. You further agree that any repayment
due may be deducted to the extent permitted by law from any amounts due to you
at the time of employment termination, including wages, accrued vacation pay,
incentive compensation payments and bonuses, and hereby expressly authorize such
deduction(s).

You will have no obligation to repay the Sign-on Bonus if Teradyne terminates
your employment other than for Cause. For purposes of this section, “Cause”
shall mean conduct involving one or more of the following: (i) your substantial
and continuing failure, after notice thereof, to render services to Teradyne in
accordance with the terms or requirements of your employment, as established by
the Company Board of Directors from time to time and communicated to you;
(ii) your disloyalty, gross negligence, willful misconduct, dishonesty, fraud or
breach of fiduciary duty to Teradyne, each in connection with your employment by
Teradyne; (iii) your deliberate disregard of the rules or policies of, or breach
of an agreement with, Teradyne which results in direct or indirect material
loss, damage or injury to Teradyne; (iv) the intentional, unauthorized
disclosure by you of any trade secret or confidential information of Teradyne;
(v) the commission by you of an act

 

2



--------------------------------------------------------------------------------

which constitutes unfair competition with Teradyne; or (vi) the conviction of,
or the entry of a plea of guilty or nolo contendere by you, to any crime
involving moral turpitude or any felony. In the event that Teradyne determines
that Cause may exist pursuant to clauses (i), (iii) and (v) above, Teradyne
shall give you written notice of the facts constituting such Cause and you shall
have thirty (30) days following receipt of such notice to remedy such Cause.

Benefits

In addition to your cash compensation, you may participate in all of Teradyne’s
benefit programs that the Company makes available to employees from time to
time, provided you meet eligibility requirements, including the Company’s
Employee Stock Purchase Plan. Additional information on our health, dental and
protection plans can be found by following this link
www.teradyne.com/benefits. You are eligible for Flex time of twenty-five
(25) days a year.

Relocation Benefit

In addition to your regular employment benefits, Teradyne will assist you with
your relocation expenses as set forth in Appendix A to this offer letter.
Teradyne’s relocation provider, Bristol Global Mobility, will be contacting you
to coordinate your relocation. You will be provided a complete description of
the terms and conditions of the relocation program by Bristol Global Mobility.
Reimbursable relocation expenses must be incurred prior to December 31, 2019.

If your employment with Teradyne terminates (voluntarily or for Cause) less than
thirteen (13) full months after your Start Date, you agree to repay one hundred
percent (100%) of your relocation expenses paid by Teradyne. If your employment
with Teradyne terminates (voluntarily or for Cause) at least thirteen
(13) months after the Start Date, but less than twenty-four (24) full months
after the Start Date, you agree to repay the full amount of your relocation
expenses paid by Teradyne, less 8.33% for each full month of employment
completed after the twelfth month of employment. These repayment obligations are
not reduced by completion of partial months of employment.

You agree that you will repay the relocation expenses amounts by no later than
the effective date of employment termination. You further agree that any
repayment due may be deducted to the extent permitted by law from any amounts
due to you at the time of employment termination, including wages, accrued
vacation pay, incentive compensation payments and bonuses, and hereby expressly
authorize such deduction(s).

Employment Agreements

As a condition of employment, you will enter into the Company’s standard
Employment Agreement.

As an Executive Officer, you are eligible to enter into an Executive Officer
Change in Control Agreement, which covers termination without cause or for good
reason following a change in control, as defined in the agreement.

As Chief Financial Officer, you also are eligible to enter into an Agreement
regarding Termination Benefits, which covers termination without cause other
than in connection with a change in control.

Other Terms

This offer is contingent upon approval by the Company’s Compensation Committee
and the successful completion of the background screening process.

 

3



--------------------------------------------------------------------------------

This letter is not an agreement to employ you for any stated term, and in no way
alters your status as an at-will employee.

You represent that you are not bound by any agreement preventing you from being
employed by and performing your job at Teradyne.

You agree to provide to Teradyne, within three days of your Start Date,
documentation of your eligibility to work in the United States, as required by
the Immigration Reform and Control Act of 1986. In the event you need to obtain
a work visa in order to be eligible to work in the United States, your
employment with the Company will be conditioned upon your obtaining a work visa
in a timely manner as determined by Teradyne. This position may involve access
to export controlled technology and may be subject to export licensing
requirements prior to employment.

If this letter correctly states the terms of your offer by Teradyne, please sign
the enclosed duplicate of this letter in the space provided below and return it
by email to Michal Kimeldorfer-Rabinowitz, Vice President of Human Resources.
Please return the signed letter by February 10th, 2019.

Sanjay, we greatly look forward to your joining our team! If you have any
questions at all, please contact me.

Sincerely,

 

/s/ Mark Jagiela

           Date: February 8, 2019 Mark Jagiela       President and CEO      

/s/ Sanjay Mehta

      Date: February 13, 2019 Sanjay Mehta      

 

4